DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the claim terms maximum expiratory flow rate (MEFR) and maximum inspiratory flow rate (MIFR) differ from peak expiratory flow rate (PEFR) and peak inspiratory flow rate (PIFR), respectively. The specification (particularly paragraphs 32-35) does not define the particular measurements, and the prior art also does not clearly indicate a difference between the terms. For example, U.S. Patent No. 5,413,112 defines peak expiratory flow as the maximum flow rate of a single forced expiration (col. 1, lines 34-36). U.S. Patent No. 3,896,792 describes a similar procedure to obtain an MEFR measurement using a spirometer by having a subject take a maximum inspiration followed by a maximum effort expiration (col. 5, lines 22-25). Earle (“Evaluation of Respiratory Dysfunction,” 1973) describes that MEFR and PEFR are similar (“Method of Calculation,” pg. 278; “Glossary,” pgs. 282-283). Bouhuys et al. (“Maximum Expiratory Flow Rates in Induced Bronchoconstriction in man,” 1969) 
Since the specification does not redefine the claim terms, and the prior art doesn’t provide special definitions to differentiate the terms, the claim terms will be interpreted under their broadest reasonable interpretation. For examination purposes, PEFR and MEFR both refer to the greatest flow velocity during an exhalation, and PIFR and MIFR both refer to the greatest flow velocity during an inhalation. If this interpretation is incorrect, Applicant should clearly define the claim terms within the written description to indicate the claim scope. See MPEP § 2173.01(I).
Since the claim terms are interpreted to mean the same things, Applicant is advised that should claims 4 and 16 be found allowable, claims 5 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-10, 12-15, 18, 21, 23-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/199215, cited by Applicant in the IDS dated September 1, 2020, hereinafter Alizoti.
Regarding claim 1, Alizoti teaches a device (“smart VHC,” Figs. 3, 9)
a hollow member (chamber housing 2) having a proximal end (mouthpiece 12), a distal end (back piece 8) and a flow passage (interior space 4 and bypass channels 58) formed between the proximal and distal ends, wherein the proximal end is configured to be received in a mouth of a subject; 
a flow sensor (flow sensor 34) disposed in the flow passage (flow sensor 34 is disposed in bypass channel 58 which is part of the flow passage) and configured to sense characteristics of an air flow in the flow passage (paragraph 118); and 
a processor (processor 502, paragraph 110) communicatively coupled to the flow sensor and configured to determine, based on an output from the flow sensor, whether the sensed characteristics of the air flow correspond to predetermined parameters (“the processor 502 then looks for inhalation flow, as communicated by the flow sensor 34…compares the inhalation rate with a stored predetermined rate…compares the inhales volume, as calculated from the flow rate, with the volume of the interior space 4,” paragraph 119).  
Regarding claim 2, Alizoti teaches the flow sensor comprises a thermal mass flow sensor (thermal mass flow sensor 60, paragraph 118, Fig. 9; hot wire anemometers and thin-film flow sensors are also disclosed, paragraphs 173-174), and wherein the processor is configured to translate a temperature output from the thermal mass flow sensor into a flow rate (if the flow sensor 34 is a thermal mass flow sensor or a hot wire anemometer, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
Regarding claim 3, Alizoti teaches the sensed characteristics of the air flow comprise flow patterns, and wherein the processor is configured to compare the sensed flow patterns with stored flow patterns (feedback is provided regarding breath hold duration and/or duration before start of inspiration, which would require sensing patterns indicative of breath-holding or periods before start of inspiration; paragraphs 5-6, 119, 124, Figs. 12, 85).  
Regarding claim 6, Alizoti teaches the device further comprises an indicator (display 510) configured to display an indication whether the sensed characteristics of the air flow correspond to predetermined parameters (paragraphs 119, 138).  
Regarding claim 9, Alizoti teaches the device further comprises a transmission module (network interface device 520 and transceiver 514) communicatively coupled to the processor and configured to transmit the output from the flow sensor to a remote device (Figs. 83-84, paragraphs 107, 115, 121).  
Regarding claim 10, Alizoti teaches the distal end of the hollow member is configured to be attached directly to a mouth piece of an inhaler (MDI actuation boot 24, Fig. 9) or to a valved holding chamber connected to an inhaler.
Regarding claim 12, Alizoti teaches the processor is further configured to determine, based on the flow rate, whether the subject inhales a medication dispensed from the inhaler (“the processor then compares the inhaled volume, as calculated from the flow rate…and notifies the user that the treatment is complete and the dose has been properly administered,” paragraph 119; see also paragraphs 7, 138).  
Regarding claim 13, Alizoti teaches a method (Figs. 17, 23) for measuring respiratory air flow of a subject, the method comprising the steps of: 
inserting a proximal end (mouthpiece 12) of a hollow member (chamber housing 2) into a mouth of the subject; 
sensing, by a flow sensor (flow sensor 34), characteristics of an air flow in a flow passage formed between the proximal end and a distal end of the hollow member (paragraph 118)
determining, by a processor (processor 502), based on an output from the flow sensor, whether the sensed characteristics of the air flow correspond to predetermined parameters (paragraph 119).  
Regarding claim 14, Alizoti teaches the flow sensor comprises a thermal mass flow sensor (thermal mass flow sensor 60, paragraph 118, Fig. 9; hot wire anemometers and thin-film flow sensors are also disclosed, paragraphs 173-174), and wherein determining whether the sensed characteristics of the air flow correspond to predetermined parameters comprises translating, by the processor, a temperature output from the thermal mass flow sensor into a flow rate (if the flow sensor 34 is a thermal mass flow sensor or a hot wire anemometer, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
Regarding claim 15, Alizoti teaches the sensed characteristics of the air flow comprise flow patterns, and wherein determining whether the sensed characteristics of the air flow correspond to predetermined parameters comprises comparing the sensed flow patterns with stored flow patterns (feedback is provided regarding breath hold duration and/or duration before start of inspiration, which would require sensing patterns indicative of breath-holding or periods before start of inspiration; paragraphs 5-6, 119, 124, Figs. 12, 85).  
Regarding claim 18, Alizoti teaches the method of claim 13, further comprising displaying an indication whether the sensed characteristics of the air flow correspond to predetermined parameters in real-time (“the flow rate information may be used in real-time to provide feedback to the user…an indicator (visual, auditory and/or haptic) or display,” paragraph 119; Fig. 12).  
Regarding claim 21, Alizoti teaches transmitting the output from the flow sensor to a remote device (Figs. 83-84, paragraphs 107, 115, 121).  
Regarding claim 23, Alizoti teaches attaching the distal end of the hollow member to an inhaler (MDI boot 24) and releasing a medication from the inhaler (Figs. 9, 17).
(MDI boot 24, Fig. 9).  
Regarding claim 26, Alizoti teaches determining, based on the flow rate, whether the subject inhales a medication dispensed from the inhaler (“the processor then compares the inhaled volume, as calculated from the flow rate…and notifies the user that the treatment is complete and the dose has been properly administered,” paragraph 119).

Claims 1-6, 9-10, 12-18, 21, 23-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/109259, cited by Applicant in the IDS dated September 1, 2020, hereinafter Samson.
Regarding claim 1, Samson teaches a device (pulmonary medication delivery device (PMDD) 14, Fig. 1A) for measuring respiratory air flow of a subject, the device comprising: 
a hollow member (mouthpiece 64, Fig. 2; PMDD 50 is an embodiment of PMDD 14, paragraph 82) having a proximal end, a distal end (intake portions 66) and a flow passage (see flow path along arrow 74) formed between the proximal and distal ends, wherein the proximal end is configured to be received in a mouth of a subject (Fig. 1A); 
a flow sensor (“sensor 70 may be configured to sense air flow from an inhalation and generate a signal representative of air flow,” paragraph 83) disposed in the flow passage (sensor 70, Fig. 2) and configured to sense characteristics of an air flow in the flow passage; and 
a processor (“mouthpiece 64 may also include an electronics package configured to sense air flow, control sensor 70, and/or transmit data to a computing device,” pg. 25, paragraph 86; PMDD 14 includes a processor 150 and an external processor in computing device 22, Figs. 4-5) communicatively coupled to the flow sensor and (“processor 150 may receive a signal indicative of air flow from sensor 154 and/or a parameter value representative of the air flow,” paragraph 98; paragraphs 43, 63, 67, 148-151; Fig. 11).  
Regarding claim 2, Samson teaches the flow sensor comprises a thermal mass flow sensor (“the sensor of PMDD 14, e.g., an air flow sensor…may generate an electrical signal indicative of the air flow…the electrical signal may be generated as a function of any change in current in an electrical element (e.g., a thermocouple or a thermistor) of the sensor due to air flow that cools the element,” paragraph 43), and wherein the processor is configured to translate a temperature output from the thermal mass flow sensor into a flow rate (if the flow sensor generates an electrical signal based on the temperature of the sensor element, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
Regarding claim 3, Samson teaches the sensed characteristics of the air flow comprise flow patterns, and wherein the processor is configured to compare the sensed flow patterns with stored flow patterns (various patterns are disclosed: an exhalation prior to inhalation, flow profiles to predict peak inhalation flow, duration of inhaling and breath holding after actuation, flow profiles indicative of optimal actuation times, paragraphs 63-67; Fig. 14).  
Regarding claim 4 and claim 5 (see interpretation under the 112(b) rejection above), Samson teaches the sensed characteristics of the air flow comprise peak expiratory flow rate (PEFR) (“the sensor of a PMDD and a separate computing device (e.g. a mobile computing device can be configured to measure peak expiratory flow,” paragraph 31) and peak inspiratory flow rate (PIFR) (“peak flow rate during inhalation and/or exhalation is greater than a threshold,” paragraph 67), and wherein the (see also paragraphs 35, 63, 119, 149).  
Regarding claim 6, Samson teaches the device further comprises an indicator (output devices and/or alerts) configured to display an indication whether the sensed characteristics of the air flow correspond to predetermined parameters (“computing device 22 may include one or more output devices (e.g., displays, lights, speakers, haptic feedback devices, etc.),” paragraph 69; see also paragraphs 63-67, 72, 104; Fig. 14).  
Regarding claim 9, Samson teaches the device further comprises a transmission module (comm units 156 and 176; Figs. 4-5) communicatively coupled to the processor and configured to transmit the output from the flow sensor to a remote device (a remote device can be computing device 22 or an external network, paragraphs 101, 106, 109). 
Regarding claim 10, Samson teaches the distal end of the hollow member is configured to be attached directly to a mouth piece of an inhaler (Fig. 2; “without mouthpiece 64, housing 54 may function similar to a manually operated MDI by depressing canister 52,” paragraph 82) or to a valved holding chamber connected to an inhaler.
Regarding claim 12, Samson teaches the processor is further configured to determine, based on the flow rate, whether the subject inhales a medication dispensed from the inhaler (Figs. 10, 14-15; “computing device 22 may also generate indications of the effectiveness of the actuation…based on the air flow data and actuation timing,” pgs. 16-17, paragraph 62; see also paragraphs 31, 71, 145-147, 161-165).  
Regarding claim 13, Samson teaches a method (Figs. 1A, 2, 10-11) for measuring respiratory air flow of a subject, the method comprising the steps of: 
inserting a proximal end of a hollow member (mouthpiece 64) into a mouth of the subject (Fig. 1A)
sensing, by a flow sensor (sensor 70), characteristics of an air flow in a flow passage formed between the proximal end and a distal end of the hollow member (“sensor 70 may be configured to sense air flow from an inhalation and generate a signal representative of air flow,” paragraph 83); and 
determining, by a processor PMDD 14 includes a processor 150 and an external processor in computing device 22, Figs. 4-5) based on an output from the flow sensor, whether the sensed characteristics of the air flow correspond to predetermined parameters (“processor 150 may receive a signal indicative of air flow from sensor 154 and/or a parameter value representative of the air flow,” paragraph 98; paragraphs 43, 63, 67, 148-151; Fig. 11).
Regarding claim 14, Samson teaches the flow sensor comprises a thermal mass flow sensor (“the sensor of PMDD 14, e.g., an air flow sensor…may generate an electrical signal indicative of the air flow…the electrical signal may be generated as a function of any change in current in an electrical element (e.g., a thermocouple or a thermistor) of the sensor due to air flow that cools the element,” paragraph 43), and wherein determining whether the sensed characteristics of the air flow correspond to predetermined parameters comprises translating, by the processor, a temperature output from the thermal mass flow sensor into a flow rate (if the sensor is a thermal mass flow sensor or a hot wire anemometer, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
Regarding claim 15, Samson teaches the sensed characteristics of the air flow comprise flow patterns, and wherein determining whether the sensed characteristics of the air flow correspond to predetermined parameters comprises comparing the sensed flow patterns with stored flow patterns (various patterns are disclosed: an exhalation prior to inhalation, flow profiles to predict peak inhalation flow, duration of inhaling and breath holding after actuation, flow profiles indicative of optimal actuation times, paragraphs 63-67; Fig. 14). 
Regarding claims 16 and 17 (see interpretation under 112(b) rejection above), Samson teaches the sensed characteristics of the air flow comprise peak expiratory flow rate (PEFR) and peak inspiratory flow rate (PIFR), and wherein the method further comprises comparing the sensed PEFR and PIFR with stored PEFR and PIFR data (“peak flow rate during inhalation and/or exhalation is greater than a threshold,” paragraph 67; see also paragraphs 35, 63, 119, 149). 
Regarding claim 18, Samson teaches the method of claim 13, further comprising displaying (“computing device 22 may include one or more output devices (e.g., displays, lights, speakers, haptic feedback devices, etc.),” paragraph 69) an indication whether the sensed characteristics of the air flow correspond to predetermined parameters in real-time (“computing device 22 and/or PMDD 14 may generate and deliver the alert in response to the air flow rates detected in real-time,” paragraphs 63-67, 72, 104; Fig. 14).  
Regarding claim 21, Samson teaches transmitting the output from the flow sensor to a remote device (computing device 22 or other external devices, paragraphs 101, 106, 109; Figs. 1A, 4-5, 8).  
Regarding claim 23, Samson teaches attaching the distal end of the hollow member to an inhaler (housing 54) and releasing a medication from the inhaler (Fig. 2).
Regarding claim 24, Samson teaches attaching comprises attaching the distal end of the hollow member directly to a mouthpiece of an inhaler (housing 54, Fig. 2).  
Regarding claim 26, Samson teaches determining, based on the flow rate, whether the subject inhales a medication dispensed from the inhaler (Figs. 10, 14-15; “computing device 22 may also generate indications of the effectiveness of the actuation…based on the air flow data and actuation timing,” pgs. 16-17, paragraph 62; see also paragraphs 31, 71, 145-147, 161-165).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Samson as applied to claim 23 above, and further in view of WO 2015/066562, cited by Applicant in the IDS dated September 1, 2020, and hereinafter Shetty.
Samson teaches a flow sensing mouthpiece 64 that is directly attached to an inhaler 54 (Fig. 2). Shetty teaches an analogous flow rate measuring device attached to a valved holding chamber (holding chamber 140 can include a one way valve 135, Fig. 7A) and indirectly to an inhaler (Figs. 2, 7). Shetty also teaches that mouthpiece 110, flow head 120, and sensor housing 130 can be formed separately from and removably coupled to the holding chamber 140 (paragraphs 93). The sensor housing 130 and flow head 120 can measure flow within the device (paragraph 97).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Samson such that the flow sensing mouthpiece is attached to a valved holding chamber, as shown by Shetty, instead of directly to an inhaler. One would be motivated to do so because such a sensing arrangement was known within the art, so choosing a particular device arrangement over another is merely design choice. Furthermore, the result of such a modification should be predictable because the use of spacers with inhalers was known within the art to improve the amount of drug delivered (Shetty paragraph 3, 73), and Shetty demonstrates that the use of a spacer with an inhaler should not affect flow measurements at the proximal end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haidl et al. (“Inhalation device requirements for patients’ inhalation maneuvers,” 2016) discloses inspiratory flow requirements and characteristics for different inhalers.
Lauk (US 2017/0079557) teaches an analogous flow detection attachment for an inhaler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791